Opinion issued February 9, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00842-CV
                             ———————————
                             DAVID REED, Appellant
                                          V.
  ASPHALT MANAGEMENT, INC. AND STEPHEN JENKINS, Appellees



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1065003



                           MEMORANDUM OPINION

      Appellant, David Reed, has neither established indigence for purposes of

appellate costs nor made arrangements to pay the fee for preparing the clerk’s record.

See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(b). After being notified that this appeal
was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2